 

Exhibit 10.49

 

ADDENDUM

TO

STOCK PURCHASE AGREEMENT

 

This Addendum, dated January 4, 2018, to the ‘Stock Purchase Agreement’
(“Addendum”) is an addendum to the Stock Purchase Agreement by and amongst Seven
Stars Cloud Group, Inc, (“Purchaser”) Delaware Board of Trade Holdings, Inc.
(“Company”), and Atlantic Bridge Investments, LLC, DBOT-I LLC., Michael J.
Ramone, and Dennis Toner (collectively referred to as the “Sellers”). The
parties shall be referred to individually, or collectively as the “Parties”.

 

WHEREAS, in the Stock Purchase Agreement, Sellers proposed to sell to Purchaser
certain shares of Sellers’ shares of Company’s stock in exchange for shares of
Purchaser’s common stock as described in Schedule A and Schedule B;

 

WHEREAS, the Parties wish to add language explicitly describing the share
calculations in Schedule A and Schedule B: the consideration for the Stock
Purchase Agreement shall be equal to the number of shares of the Company’s
Common Stock issued and outstanding multiplied by the quotient of $1.92 divided
by the price per share of the Investor’s common stock valued at $3.00 per share;

 

THEREFORE, the Parties hereby agree to include the abovementioned language to
the Stock Purchase Agreement.

 

Except as expressly provided in this Addendum, all other terms, conditions, and
provisions of the Stock Purchase Agreement shall continue in force and effect.
The Stock Purchase Agreement, as modified by this Addendum, contains the full
and complete understanding between the Parties and supersedes all prior
negotiations and understandings of the parties, and no modification of any
provision hereof will be valid unless in a signed writing.

 

   

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 

SEVEN STARS CLOUD GROUP, INC.           /s/ Robert G. Benya         By: Robert
G. Benya   Its: President and Chief Revenue Officer         DELAWARE BOARD OF
TRADE HOLDINGS, INC.           /s/ John F. Wallace         By: John F. Wallace  
Its: Chairman         ATLANTIC BRIDGE INVESTMENTS, LLC           /s/ John Albert
Guadalupe         By: Jose Albert Guadalupe   Its: Director         DBOT-I LLC  
        /s/ John Hynansky         By: John Hynansky   Its: Manager           /s/
Michael J. Ramone         Michael J. Ramone           /s/ Dennis Toner        
Dennis Toner  

 

   

